Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 39-40, 44, 46 and 51-66 are pending. Claims 51-66 have been added. Claims 1-2, 5, 9, 13-17, 19-25, 27, 34, 36 and 50 have been canceled. Claims 39-40, 44 and 46 have been amended. In the response to the restriction requirement, Applicants elected Group II and SEQ ID NO: 10. Applicants elected species (i.e. SEQ ID NO: 10) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that rendered it obvious. As a result, claims 39-40, 44 and 46 have been examined and claims 51-66 are withdrawn from consideration. While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 112
The rejection of claim 46 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The rejection of claims 34, 36, 39, 44 and 46 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 39 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 34, 44 and 46 under 35 USC 102(a)(1) as being anticipated by Chai et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 34, 36, 39, 44 and 46 as unpatentable under 35 USC 103(a) over Rodgers et al. in view of Jones et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 39-40, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over PubChem (CID44365220, 11/19/2009) in view of Del Borgo et al. (Clinical Science (2015) 129, 505–513).
With respect to claims 39-40, PubChem teaches that the peptide H-Asp-Arg-Val-Tyr-Ile-His-Pro-Trp-OH exhibits selectivity for AGTR1 (i.e. AT1R) and AGTR2 (i.e. AT2R) (page 10).
PubChem do not teach substituting Pro with -Pro. 
Del Borgo et al. teach that substitution of Pro with -Pro produced an agonist (i.e. -Pro7 Ang III; Arg-Val-Tyr-Ile-His--Pro-Phe) which was 20,000-fold more selective for AT2R than AT1R (abstract).
Del Borgo et al. further teach that Ang II alone increased mean arterial pressure (MAP), whereas -Pro7 Ang III had no effect.
Del Borgo et al. also teach that “[T]his strategy of modifying Ang III could be used to investigate a number of related peptides and allow more detailed comparison with other AT2R agonists on cardiovascular function in chronic disease, thus providing greater information for class effects of AT2R agonists and for potential drug development using these as lead compounds (page 512, left column, 4th para).
It would have been obvious to one of ordinary skill in the art to substitute Pro with -Pro in the peptide of PubChem, thus arriving at instantly claimed SEQ ID NO: 2, because Del Borgo et al. teach that substitution of Pro with -Pro in a similar peptide produced an agonist which was 20,000-fold more selective for AT2R than AT1R, and further because Del Borgo et al. teach substitution of Pro with -Pro could be used to 
The skilled artisan would have been motivated to do so in order to discover potent AT2R agonists which do not increase MAP, and would have reasonably expected the substitution of Pro for -Pro to increase selectivity for the AT2R as compared to AT1R.
With respect to claim 44, the MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, the MPEP 2111.04 states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  
In the instant case, the peptide obvious over the references has the same structure of the instantly claimed peptide, thus would inherently have the same properties.
Furthermore, Borgo et al. teach that “[T]he apparent half-lives of native Ang III and β-Pro7Ang III were 32 and 56 min respectively (page 509, left column, 2nd para). Therefore, the skilled artisan would have reasonably expected the peptide obvious over the references (i.e. instant SEQ ID NO: 2) to have an increased half-life.
With respect to claim 46, one of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising the peptide and a .
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658